DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 06/24/2022.  As directed by the amendment: claims 1 and 46 have been amended, claims 34 and 47 have been cancelled, and claims 49 – 55 have been added.  Thus, claims 1, 4 – 9, 14, 36, 37, 39 – 41, 43 – 46, and 48 – 55 are presently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 6 – 12, filed 06/24/2022, with respect to the rejection(s) of claim(s) 1, 4 – 9, 14, 36, 37, 39 – 41, 43 – 46, and 48 – 55 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of DiCesare (U.S. 2013/0131637), Jadwizak (U.S. 2016/0303365), and Butler (U.S. 5,787,900).
Regarding claim 1, DiCesare is relied on to teach an implantable device that can undergo shape change from the first configuration to the second configuration after implantation wherein the first end and the second end forms a closed loop and abuts each other in the second configuration (Figures 11A and 11B).  Jadwizak is relied on to teach the shaping element (Figures 2E – 2G). Butler is relied on to teach that the conduit can receive a therapeutic device into the luminal region through the first or second end (through access means 82 as shown in Figure 8 and 9B).
Regarding claim 50, DiCesare and Jadwizak are relied on the teach the implantation device similar to claim 1. Butler is relied on to teach the second configuration wherein the first end and the second end are aligned and joined parallel to each other by a removable fitting (Figure 14) and that the conduit can receive a therapeutic device into the luminal region through the first or second end (through access means 82 as shown in Figure 8 and 9B).
See rejections below for more details.

Claim Objections
Claim 36 is objected to because of the following informalities:  
Claim 36 should read “The apparatus of claim 1, wherein the fitting comprises a first fitting on the first end and a second fitting on the second end” to avoid a potential interpretation that the first and second fittings are different than the fitting as claimed in claim 1 and in order to a rejection under 35 U.S.C. 112(b) and a drawing objection for claim elements not shown in the Drawings.  For examination purposes, Examiner considers the fitting in claim 1 to be the same as the first and second fittings in claim 36.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 36, 37, 39 – 41, 43 – 46, 49 – 53, and 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCesare (U.S. 2013/0131637) in view of Jadwizak (U.S. 2016/0303365), and in view of Butler (U.S. 5,787,900).
Regarding claims 1, 43, and 49, DiCesare teaches an implantable containment apparatus (Figures 11A – 13B) comprising: 
a conduit (1100) comprising an exterior surface and an interior surface and a first end and a second end as shown in Figures 11A – 13B, 
wherein the interior surface defines a luminal region (since 1102 is a drug reservoir as discussed in paragraph [0053])
and the conduit can be induced from a first configuration (Figures 11A) into a second configuration (Figures 11B) after implantation and at body temperature (as discussed in paragraph [0053]), 
wherein the second configuration is a closed loop where the first end faces and abuts the second end (Figure 11B); 
and a fitting (magnets 1130 and 1132 as discussed in paragraph [0053]) for removably connecting the first end to the second end as shown in Figure 11B, DiCesare further teaches that after implantation, the first end and the second end can be brought together as shown in Figures 11B, 12B, and 13B.
However, DiCesare does not specify that a shaping element configured to induce the conduit from a first configuration into a second configuration after implantation and at a body temperature, and wherein the tubular conduit is configured to receive a therapeutic device or a biological moiety into the luminal region through the first end or the second, wherein the conduit is configured to receive a therapeutic or a biological moiety into the luminal region through the first end or the second end (claim 1); wherein the shaping element is located between layers of the conduit along the interior surface of the conduit, or a combination thereof (claim 43); and wherein the shaping element is an external winding, an external strip, an external spine, or an external stent. (claim 49).
Jadwizak teaches a device similar to DiCesare and the current application, further including that a shaping element (20A.2/20B.2/20C.2, Figures 2E - 2G) configured to induce the conduit from a first configuration into a second configuration after implantation and at a body temperature (from the straight configuration to the curve configuration as shown in Figures 2E – 2G and discussed in paragraphs [0020], [0023], and [0044]).
wherein the shaping element is located along the interior surface of the conduit as shown in Figure 2D (as claimed in claim 43);
and wherein the shaping element is an external strip as shown in Figures 2E – 2G (as claimed in claim 49)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Jadwizak with the device of DiCesare in order to allow the device to be fixed passively in a narrow hollow organ or in a vessel and can be easily handled during the implantation (paragraph [0020])
Butler teaches a device similar to DiCesare, Jadwizak, and the current application, further including that the conduit is configured to receive a therapeutic device or a biological moiety into the luminal region through the first end or the second (through access means 82 as shown in Figure 8 and 9B).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Butler with the combined system of DiCesare and Jadwizak in order to facilitate placement, retrieval, or replacement of another therapeutic device in the apparatus (Col. 25, lines 53 – 56)
Regarding claims 4, 5, 44 - 46, DiCesare, Jadwizak and Butler teach claim 1 as seen above.
However, the combination of DiCesare, Jadwizak, and Butler as described in claim 1 above does not specify that the conduit comprises a laminate comprising a first layer adjacent to a second layer, the first layer comprising a first porous material having a first porosity that is impervious to cellular ingrowth across the interior surface of the chamber, the second layer comprising a second porous material having a second porosity that is sufficiently porous to permit growth of vascular tissue from a patient within the pores of the second porous material up to, but not through, the first layer (claim 4); that the first or the second porous material comprises polytetrafluoroethylene (claim 5); wherein the device further comprising an inert core (claim 44); wherein the conduit comprises a laminate of at least two materials having different porosities (claim 45), wherein the at least two materials comprise at least two layers of expanded polytetrafluorethylene membrane, each said membrane has different porosities (claim 46).
Butler further teaches that wherein the conduit comprises a laminate comprising a first layer (40) adjacent to a second layer (Col. 14, line 4 – 41 discusses a laminate of at least two layers), the first layer comprising a first porous material having a first porosity that is impervious to cellular ingrowth across the interior surface of the chamber, the second layer comprising a second porous material having a second porosity that is sufficiently porous to permit growth of vascular tissue from a patient within the pores of the second porous material up to, but not through, the first layer (Col. 8, line 43 – 57 and Col. 10, line 4 – 25 discuss a porosity and a cell exclusion zone).  
the first or the second porous material comprises polytetrafluoroethylene (Col. 7, line 44 – 60);
wherein the device further comprising an inert core (Col. 13, line 48 – Col. 14, line 3).
wherein the conduit comprises a laminate of at least two materials having different porosities (Col. 14, lines 4 – 6).
wherein the at least two materials comprise at least two layers of expanded polytetrafluorethylene membrane, each said membrane has different porosities (Col. 14, lines 4 – 6).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the teaching of Butler with the combined system of DiCesare, Jadwizak, and Butler in order to allow various tissues from the recipient to associate with the apparatus (Col. 3, lines 41 – 53).  
Regarding claim 36, DiCesare teaches that a first fitting (1130) on the first end and a second fitting (1132) on the second end as shown in Figures 11A and 11B.
Regarding claim 37, DiCesare teaches that the first and second fittings are magnetic (paragraph [0053]).
Regarding claim 39, DiCesare teaches that the body temperature is about 37OC (since the device is used for implantation in a patient and undergoes shape change after implantation as discussed in paragraph [0053]).
Regarding claim 40, DiCesare teaches that the first and second ends rest in close proximity to each other (Figure 11B).
Regarding claim 41, DiCesare teaches that the first and second ends are removably joined together (via the magnets 1130 and 1132 as shown in Figure 11B and discussed in paragraph [0053]).
Regarding claims 50 – 53, and 55, DiCesare teaches an implantable containment apparatus (Figures 11A – 13B) comprising: 
a conduit (1100) comprising an exterior surface and an interior surface and a first end and a second end as shown in Figures 11A – 13B, 
wherein the interior surface defines a luminal region (since 1102 is a drug reservoir as discussed in paragraph [0053])
and the conduit can be induced from a first configuration (Figures 11A) into a second configuration (Figures 11B) after implantation and at body temperature (as discussed in paragraph [0053]), 
wherein in the second configuration the first end and the second end are aligned (Figure 11B); 
and a fitting (magnets 1130 and 1132 as discussed in paragraph [0053]) for removably connecting the first end to the second end as shown in Figure 11B, DiCesare further teaches that after implantation, the first end and the second end can be brought together as shown in Figures 11B, 12B, and 13B.
However, DiCesare does not specify that a shaping element configured to induce the conduit from a first configuration into a second configuration after implantation and at a body temperature, and wherein in the second configuration the first end and the second end are aligned and joined parallel to each other by a removable fitting, and wherein the tubular conduit is configured to receive a therapeutic device or a biological moiety into the luminal region through the first end or the second (claim 50); wherein the conduit comprises a porous material having a porosity that is sufficiently porous to permit growth of vascular tissue into the pores of the porous material (claim 51); wherein the porous material permits growth of vascular tissue across the entire thickness of the conduit (claim 52); wherein the conduit comprises a laminate comprising a first layer adjacent to a second layer, the first layer comprising a first porous material having a first porosity that is impervious to cellular ingrowth across the interior surface of the chamber, the second layer comprising a second porous material having a second porosity that is sufficiently porous to permit growth of vascular tissue within the pores of the second porous material up to, but not through, the first layer (claim 53); the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers (claim 54); wherein the shaping element is a winding, a strip, a spine, or a stent (claim 55).
Jadwizak teaches a device similar to DiCesare and the current application, further including that a shaping element (20A.2/20B.2/20C.2, Figures 2E - 2G) configured to induce the conduit from a first configuration into a second configuration after implantation and at a body temperature (from the straight configuration to the curve configuration as shown in Figures 2E – 2G and discussed in paragraphs [0020], [0023], and [0044]) (claim 50).
and wherein the shaping element is a strip as shown in Figures 2E – 2G (as claimed in claim 55)
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Jadwizak with the device of DiCesare in order to allow the device to be fixed passively in a narrow hollow organ or in a vessel and can be easily handled during the implantation (paragraph [0020])
Butler teaches a device similar to DiCesare, Jadwizak, and the current application, further including that wherein in the second configuration the first end and the second end are aligned and joined parallel to each other by a removable fitting (the first end and the second are aligned and joined parallel to each other by a removable fitting 143 as shown in Figure 14);
the tubular conduit is configured to receive a therapeutic device or a biological moiety into the luminal region through the first end or the second (through access means 82 as shown in Figure 8 and 9B) (claim 50);
wherein the conduit comprises a porous material having a porosity that is sufficiently porous to permit growth of vascular tissue into the pores of the porous material (Col. 8, line 43 – 57 and Col. 10, line 4 – 25 discuss a porosity and a cell exclusion zone); 
wherein the porous material permits growth of vascular tissue across the entire thickness of the conduit (Col. 8, line 43 – 57 and Col. 10, line 4 – 25 discuss a porosity and a cell exclusion zone);
wherein the conduit comprises a laminate comprising a first layer (40) adjacent to a second layer (Col. 14, line 4 – 41 discusses a laminate of at least two layers), the first layer comprising a first porous material having a first porosity that is impervious to cellular ingrowth across the interior surface of the chamber, the second layer comprising a second porous material having a second porosity that is sufficiently porous to permit growth of vascular tissue within the pores of the second porous material up to, but not through, the first layer (Col. 8, line 43 – 57 and Col. 10, line 4 – 25 discuss a porosity and a cell exclusion zone);
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Butler with the combined system of DiCesare and Jadwizak in order to facilitate placement, retrieval, or replacement of another therapeutic device in the apparatus (Col. 25, lines 53 – 56)

Claim(s) 6 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCesare (U.S. 2013/0131637) in view of Jadwizak (U.S. 2016/0303365), in view of Butler (U.S. 5,787,900), and in view of Baker (U.S. Patent No 2017/0281827).
Regarding claim 6, DiCesare, Jadwizak, and Butler teach claim 4 as seen above.
However, DiCesare, Jadwizak, and Butler do not teach that the first or the second porous material comprises a bioabsorbable material.
Baker teaches an implantable device similar to DiCesare, Jadwizak, Butler, and the current application, further including that the first or the second porous material comprises a bioabsorbable material (paragraph [0097]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Baker with the combined system of DiCesare, Jadwizak, and Butler in order to ensure that the device is biocompatible (paragraph [0097]).  Further, it would have been obvious to one having ordinary skill in the art at the time the application was filed to make the first or the second porous material comprises a bioabsorbable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claims 7 and 8, DiCesare, Jadwizak, and Butler teach claim 4 as seen above.
Butler further teaches that the first or the second porous material comprises ePTFE (Col. 7, line 44 – 60).
However, Jadwizak and Butler do not teach that the first or the second porous material comprises a bioabsorbable material, and the bioabsorbable material is in the form of a powder.
Baker teaches an implantable device similar to DiCesare, Jadwizak, Butler, and the current application, further including that the first or the second porous material comprises a bioabsorbable material (paragraph [0097]), and the bioabsorbable material is in the form of a powder (paragraph [0097]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Baker with the combined system of DiCesare, Jadwizak, and Butler in order to ensure that the device is biocompatible (paragraph [0097]).  Further, it would have been obvious to one having ordinary skill in the art at the time the application was filed to make the first or the second porous material comprises a bioabsorbable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)

Claim(s) 9, 14, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over DiCesare (U.S. 2013/0131637) in view of Jadwizak (U.S. 2016/0303365), in view of Butler (U.S. 5,787,900), and in view of Braido (U.S. Patent No 2016/0045312).
Regarding claim 9, DiCesare, Jadwizak and Butler teach claim 1 as seen above.
However, DiCesare, Jadwizak and Butler do not specify that the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers.
Braido teaches an implant device similar to DiCesare, Jadwizak, Butler and the current application, further including that the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers (paragraph [0123]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Braido with the combined system of DiCesare, Jadwizak and Butler in order to ensure the device is a certain shape (paragraph [0123]).  Further, it would have been obvious to one having ordinary skill in the art at the time the application was filed to make the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)
Regarding claim 14, DiCesare, Jadwizak and Butler teach claim 1 as seen above.
However, DiCesare, Jadwizak and Butler do not teach one or more sensors.
Braido teaches an implant device similar to DiCesare, Butler, Jadwizak, and the current application, further including one or more sensors (paragraph [0092]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Braido with the combined system of DiCesare, Jadwizak and Butler in order to monitor a desired characteristic of the treatment site (paragraph [0092]).  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.
Regarding claim 54, DiCesare, Jadwizak and Butler teach claim 50 as seen above.
However, DiCesare, Jadwizak and Butler do not specify that the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers.
Braido teaches an implant device similar to DiCesare, Jadwizak, Butler and the current application, further including that the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers (paragraph [0123]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Braido with the combined system of DiCesare, Jadwizak and Butler in order to ensure the device is a certain shape (paragraph [0123]).  Further, it would have been obvious to one having ordinary skill in the art at the time the application was filed to make the shaping element comprises a shape memory material selected from shape memory alloys and shape memory polymers, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP (2144.06)

Claim(s) 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jadwizak (U.S. 2016/0303365) in view of Butler (U.S. 5,787,900), and in view of Shaoulian (U.S. 2005/0288783).
Regarding claim 48, Jadwizak and Butler teaches claim 47 as seen above.
However, Jadwizak and Butler do not specify that the apparatus comprises an ovoid cross-section.
Shaoulian teaches an implantable device similar to Jadwizak, Butler, and the current application, further including that an ovoid cross-section (paragraph [0163] discloses that the transverse cross sections can be oval).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Shaoulian (apparatus having ovoid cross section) with the combined system of Jadwizak and Butler the substitution of one known element (the ovoid cross section as taught by Shaoulian) for another (the round cross section as taught by Jadwizak) would have yielded predictable results.
Further, it would have been obvious to one try for one having ordinary skill in the art at the time the invention was made to modify the apparatus to comprises an ovoid cross-section since such a modification is the result of choosing from a finite number of identified, predictable solutions (different shapes such as round, square or ovoid).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783      
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783